Landon, J.:
The Yosemite was licensed under section 4214, United States Bevised Statutes, as a pleasure yacht, to proceed from port to port in the United States, and by sea to any foreign ports. She was of. 481 tons burden, was propelled by steam, had two high masts, carried her sails furled at the time of the collision. She was painted black. She carried the bright white light at the foremast head, the green light upon ¿her starboard side and the red light upon her port side, prescribed by Buie 3 of section 4233, United StatesBevised Statutes, for “ ocean-going steamers and steamers carrying sail when under way.” The plaintiffs claim, and the learned judge upon the trial charged the jury, that when she was navigating the' Hudson river she was in fault for not carrying the lights prescribed by Bule 1 of the same section. The pilot of the Yander-bilt did not understand the significance of the lights the Yosemite carried, and because of the darkness of the night and his inability to see anything except her lights, the jury under the chai-ge of the-court attributed the sinking of the Yanderbilt to the fault of the Yosemite. If the Yosemite had the proper lights, then it was gross incompetency on the part of the pilot of the Yanderbilt not to understand them. The rules, so far as necessary to cite them,, are,as follows:
*573United States Revised Statutes, Chapter Five. — Navigation.
Section 4233. The following rules for preventing collisions on the water, shall be followed in the navigation of vessels of the navy and of the mercantile marine of the United States.:
Steam and Sail Vessels.
Rule 1. Every steam vessel which is under sail, and not under .steam, shall .be considered a sail ‘vessel,; and every steam vessel which is under steam, whether under sail or not, shall be considered a steam vessel. ■
Lights.
Rule 2. The lights mentioned in the following rules, and no others, shall be carried in all weathers, between sunset and sunrise :
Rule 3. All ocean-going steamers, and steamers carrying sail, shall, when under way, carry,
{a.) At the foremast head, a bright white light, of such a character as to be visible on a dark night, with a clear atmosphere, at a distance of at least five miles, and so constructed as to show a uniform and unbroken light over an arc of the horizon of twenty points of the compass, andvso fixed as to throw the light ten points on each, side of the vessel, namely, from right ahead to two points abaft the beam on either side.
(5.) On the starboard side a green light, of such a character as to be visible on a dark night, with a clear atmosphere, at a distance of at least two miles, and so constructed as to show a uniform and unbroken light over an arc of the horizon of ten points of the compass, and so fixed as to throw the light from right ahead to two points abaft the beam on the starboard side.
(e.) On the port side a red light of such a character as to be visible on a dark night, with a clear atmosphere, at a distance of at least two miles, and so constructed as to show a uniform and unbroken ■light over an arc of the horizen of ten points of the compass, and so fixed as to throw the light from right ahead to two points abaft the beam on the port side.
The green and red lights shall be fitted with inboard screens, projecting at least three feet forward from the lights, so as to prevent them from being seen across the bow.
Rule 4. Steam vessels, when towing other vessels, shall carry two *574bright white mast-head lights vertically, in addition to their side lights, so as to distinguish them from other steam vessels. Each of these mast-head lights shall be of the same character and construction as the mast-he>\d lights prescribed by Rule 3.
Rule 5. All steam vessels, other than ocean-going steamers and steamers carrying sail, shall when under way carry on the starboard and port sides lights of the same character and construction, and in the same position as are prescribed for side lights by Rule 3, except in the case provided in Rule 6.
Rule 6. River steamers navigating waters flowing into the gulf of Mexico and their tributaries shall carry the following lights, namely: One red light on the outboard side of the port smoke-pipe, and one green light on the outboard side of the starboard smoke-pipe. Such lights shall show both forward and abeam on their respective sides.
Rule 7. All coasting steam vessels, and steam vessels other than ferry-boats and vessels otherwise expressly provided for, navigating the bays, lakes, rivers, or other inland waters of the United States, except those mentioned in Rule 6, shall carry the red and green lights as prescribed for ocean-going steamers; and in addition thereto a central range of two white lights; the after light being carried at an elevation of at least fifteen feet above the light at the head of the vessel. The head-light shall be so constructed as to show a good light through twenty points of the compass, namely, from right ahead to two points abaft the beam on either side of the vessel, and the after light so as to show all around the horizon. The lights for ferry-boats shall be regulated by such rules as the board of supervising inspectors of steam vessels shall prescribe.
Rule 8. Sail vessels, under way or being towed, shall carry the same lights as steam vessels under way, with the exception of the white mast-head lights, which they shall never carry.
The Tosemite was an “ ocean-going steamer” and a “steamer . carrying sail.” (Rule 3.) She was not “ under sail ” but “ under steam.” (Rule 1.) This distinction between under sail and carrying sail, is taken by the rules cited. Such a steamer “ when under way shall carry” the lights the Yosemite had. “Under way” where? The learned judge at circuit said in substance “ on the ocean,” and thus by the insertion of the ocean excluded the river. Rule 3 *575does not insert the words “ on the ocean; ” it does not in terms-exclude the river. All the rules seem to have been prepared with rigid exactness of expression, and therefore may safely be literally construed. Unless the fair construction of Rule 7 also includes “ an ocean-going steamer ” or “ a steamer carrying sail ” when navigating inland, waters, the Yosemite properly carried the same lights on the river as on the ocean.
It is not contended that this pleasure steam yacht, designed as a “ model of naval architecture ” (U. S. R. S., § 4214), was technically a “ coasting vessel.” Rule 7 provides “ steam vessels other than ferry-boats and vessels otherwise expressly provided for, navigating the bays, lakes, rivers or other inland waters * * * shall carry the red and green lights as prescribed for ocean-going steamers- and in addition thereto a central range of two white lights.” There is no comma after “ ferry-boats,” and hence the words “ other than ” govern “ vessels otherwise expressly provided for.” So that the meaning is, “ steam vessels other than ferry-boats and other than vessels otherwise expressly provided for,” or to apply it to this-case, “ steam vessels,” not otherwise expressly provided for, navigating the Hudson river shall carry the central range of lights. The Yosemite was a vessel “otherwise expressly provided for” in Rule 3, and therefore was by Rule 7 not required to carry a central range of two white lights, and was by Rule 2 prohibited from carrying such lights.
An examination of the rules cited shows that every vessel propelled by steam, whether on the ocean or the inland waters must, when under way, between sunset and sunrise, carry the gieen light, on its starboard side and the red light on its port side. Even the steamers on the waters flowing into the gulf of Mexico must carry these lights, but owing no doubt to the peculiar construction of the craft in those waters, these lights are placed on the starboard and port smoke-pipes of the steamers instead of upon their sides. Sail vessels when under way must also carry these lights. Even the boats which are too small to have the green and red lights fixed upon their starboard and port sides, must have them where they may be immediately displayed thereon when approaching another vessel. The green and the red lights placed respectively on the starboard and port sides, is the general provision for all steam vessels-*576everywhere. We are compelled, therefore, further to examine the rules to find some other distinguishing feature of some of the steam vessels mentioned, in order to ascertain what steam vessels are referred to in the words of exception in Rule 7, wherein we are informed that all steam vessels other than vessels otherwise expressly provided for, must when navigating the rivers and, inland waters •carry, in addition to the green and red lights universally required, a -central range of two white lights. Looking for something “expressly provided for,” “ otherwise ” than the green and red lights, we find in Rule 3 that “the ocean-going steamers and the steamers carrying sail ” shall carry at the foremast-head a bright white light; .and we find that no other steamer is permitted to carry such a light. We find in Rule 4 that steam vessels when towing other vessels .shall carry two bright white mast-head lights vertically. We find no other steam vessels thus provided for. We find no peculiar provision for any other steam vessels except that mentioned as to the steamers on waters flowing into the gulf of Mexico.
Finding, therefore, the ocean-going steamers and steamers carrying sail, and steam vessels when towing other vessels, thus expressly provided for, so as instantly to be known and distinguished from .all other steamers or vessels, and finding no others expressly provided for, we conclude that these steam vessels and ferry-boats, but .no others, fall within the exception created by Rule 7.
Upon the trial, the “ general rules and regulations prescribed by the board of supervising inspectors of steam vessels ” were read in evidence. The construction given by this board to the exception contained in Rule 7, above discussed, excludes all the steamers mentioned in the rules preceding Rule 7.. (See page 49.) Whether the construction adopted by the board, or the one adopted by us, be the true one, the Tosemite was not in fault in not carrying a central range of two white lights. These rules seem to place the sole reliance for safety of vessels in passing each other in the dark, so far as lights are concerned, upon the green and red lights. It is thus remarked on page 47: “ It will appear evident that in any situation in which two vessels may approach each other in the dark, the colored lights will instantly indicate to both the relative course of each ; that is, each will know whether the other is approaching directly or crossing the bows, either to starboard or port. This *577intimation, with the signals by whistles, as provided, is all that is required to enable vessels to pass each other in the darkest night with almost equal safety as in broad day.” There is much reason to believe that if the pilot of the Yanderbilt had understood the lights and obeyed the rules, this collision would have béen avoided.
The judgment should be reversed and a new trial ordered, costs' to abide the event.
Bocees, J., concurred.